DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A1, Species B1, and claims 1-4 and 12 in the reply filed on 03/08/2021 is acknowledged. 

Status of Claims
Claims 1-13 are pending in the application with claims 5-11 and 13 withdrawn. Claims 1-4 and 12 are examined herein.

Claim Objections
Claim 12 is objected to because of the following informalities: 
Claim 12, lines 4-5: “the generally rectangular base portion” should recite “the generally rectangular skirt portion”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The terms “generally squared” in claim 1, “grid-like” in claims 1 and 3, “generally span” in claim 1, “cone-like” in claim 2, and “generally rectangular” in claim 12 are relative terms which render the claims indefinite. The terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 1 and 3 recite “a plurality of first debris filters” and “a first squared grid-like pattern” respectively. It is unclear from the claims what the debris filters and grid-like pattern are “first” to – in other words, the recitation of “first” suggests that there are additional, subsequent debris filters and grid-like patterns, however such structures are not recited in the examined claims. In fact, regarding the “a first squared grid-like pattern” recited in claim 3, claim 1 recites “a generally squared grid-like pattern.” Is the pattern recited in claim 3 the same as the pattern recited in claim 1? Or is claim 1 first generally squared grid-like pattern” with claim 3 reciting “a second squared grid-like pattern”? 

Claim 1 is indefinite because the claim does not clearly define the scope of the structure associated with the “a plurality of vertical wall portions”. While one of ordinary skill in the art would understand the structure associated with a vertical wall, the addition of the term “portion” renders the scope of the structure unclear as to whether the limitation refers to a vertical wall and additional structure, to only a vertical wall, to a portion of a vertical wall, etc. 

Claim 2 is indefinite because it recites the limitation “sized and configured to minimize resistance in regard to coolant flow through the lattice structure” without making clear how and with what structure the lattice structure is sized and configured to minimize resistance. The claim merely recites a description of a problem to be solved or a function or result achieved by the invention without reciting the particular structure, materials, or steps that accomplish the function or achieve the result. See MPEP 2173.05(g). 

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and 

Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of US Patent No. 5,225,152 (“Verdier”).

Regarding claim 1, AAPA discloses (see AAPA, Figs. 1-3) a filtering arrangement (generally AAPA, Figs. 2-3) for use in a bottom nozzle (12) of a fuel assembly (10) in a nuclear reactor (AAPA, Figs. 1-2), the filtering arrangement comprising:
a top surface (AAPA, Fig. 2);
a bottom surface (AAPA, Fig. 2); and
a plurality of debris filters (48) (AAPA, Fig. 3, [0046]).

AAPA does not explicitly disclose a plurality of vertical wall portions as claimed or each debris filter being positioned between the top surface and the bottom surface.

Verdier teaches (see Verdier, Figs. 2-4) a filtering arrangement for use in a bottom nozzle (8) of a fuel assembly (1) comprising a plurality of vertical wall portions (14, 15) arranged in a generally squared grid-like pattern which extend between a bottom surface and a top surface of the filtering arrangement and define a plurality of non-circular passages (16) extending between the bottom surface and the top surface 

It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to modify the arrangement of AAPA to include the vertical wall portions and debris filters as taught by Verdier because Verdier teaches this arrangement absorbs forces, provides satisfactory hydraulic characteristics, reduces the bulk of the assembly, and ensures effective filtration (Verdier, 3:25-47, 5:38-51). 

Regarding claim 12, AAPA teaches (see AAPA, Figs. 1-2) a bottom nozzle assembly (12) for use in a fuel assembly (10) in a nuclear reactor (AAPA, Fig. 1), the bottom nozzle assembly comprising:
a generally rectangular skirt portion (44) (AAPA, Fig. 2); and
a filtering arrangement (generally AAPA, Figs. 2-3) coupled to the generally rectangular base portion (AAPA, Figs. 2-3).

	AAPA in view of Verdier teaches the filtering arrangement as recited in claim 1 as discussed above. A POSA would have been motivated to combine AAPA and Verdier as discussed above with regards to claim 1.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Verdier further in view of JP Publication No. H10253786 (“Yasuhiro”).

Regarding claim 2, AAPA in view of Verdier teaches the filtering arrangement of Claim 1, but does not disclose the debris filter comprises a hollow pyramid or hollow cone-like structure.

Yasuhiro teaches (see Yasuhiro, Figs. 1, 8-10) a filtering arrangement (generally Yasuhiro, Fig. 9) for use in a bottom nozzle (5) of a fuel assembly (1) including debris filters (14) comprising a hollow pyramid or hollow cone-like structure formed from a lattice structure which is sized and configured to minimize resistance in regard to coolant flow through the lattice structure (Yasuhiro, Figs. 1, 9-10, [0016], [0021], [0038]). 

A POSA would have been motivated to use conical debris filters as taught by Yasuhiro in the arrangement of AAPA-Verdier because Yasuhiro teaches the pyramid or cone-like shape expands the flow path area of the coolant thereby reducing coolant pressure loss (Yasuhiro, [0016], [0021]).

Regarding claim 3, AAPA in view of Verdier further in view of Yasuhiro teaches the filtering arrangement of Claim 2. Yasuhiro further teaches wherein when viewed from directly above the filtering arrangement or directly below the filtering arrangement the lattice structure of each first debris filter is arranged so as to form a first squared grid-like pattern (Yasuhiro, Figs. 8, 10; additionally, Yasuhiro’s debris filters are of 

Regarding claim 4, AAPA in view of Verdier further in view of Yasuhiro teaches the filtering arrangement of Claim 2. While the embodiment of Figures 8-10 of Yasuhiro does not teach wherein at least one first debris filter narrows from bottom to top, Yasuhiro teaches another embodiment, Figure 16, which teaches debris filters which narrow from bottom to top (Yasuhiro, Fig. 16). It would have been obvious to a POSA to have the debris filters of AAPA-Verdier-Yasuhiro narrow from bottom to top as taught by the embodiment of Figure 16 of Yasuhiro because Yasuhiro teaches this configuration provides the same effect as debris filters which narrow from top to bottom and can further be visually inspected from above (Yasuhiro, [0044]). 

Conclusion
The Notice of References Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        

	/JACK W KEITH/           Supervisory Patent Examiner, Art Unit 3646